This case is controlled by A.H. Stone, Chairman of State Tax Commission, v. General Contract Purchase Corporation, 193 Miss. 301,  7 So. 2d 806, and A.H. Stone, Chairman of State Tax Commission, v. General Electric Contracts Corporation, 193 Miss. 317,  7 So. 2d 811, this day decided. It follows that the Universal Credit Company is liable for the taxes on the business done through its branches located both in and out of the State of Mississippi involved in this record.
The decree in cause No. 26869 in the lower court dismissing the bill of Universal Credit Company is affirmed, and the decree in cause No. 27474 in that court awarding recovery to said company, is reversed, and the bill will be dismissed.
So ordered.
Affirmed by U.S. Supreme Court, 87 L. Ed. 23. *Page 356